                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

DENNIS KINSEY,

     Plaintiff,

v.                                  Case No.: 8:19-cv-2658-T-33TGW

HUSQVARNA CONSTRUCTION PRODUCTS
NORTH AMERICA, INC.,

     Defendant.
                                         /

                                ORDER

     This cause comes before the Court sua sponte. For the

reasons that follow, this case is remanded to state court for

lack of subject matter jurisdiction.

I.   Background

     Plaintiff Dennis Kinsey initiated this Florida Civil

Rights Act (FCRA) action in state court on May 23, 2019,

alleging   sex    discrimination        and   harassment   as   well   as

retaliation against his former employer, Defendant Husqvarna

Construction     Products   North    America,    Inc.   (Doc.   #   1-1).

Husqvarna removed the case to this Court on October 25, 2019,

based on Kinsey’s responses to Husqvarna’s first set of

interrogatories. (Doc. # 1).

     That same day, the Court entered an Order (Doc. # 3)

explaining that it was not convinced that the amount in


                                    1
controversy requirement had been satisfied by a preponderance

of the evidence. Husqvarna filed a response to the Court’s

Order on November 1, 2019. (Doc. # 4).

II.   Discussion

      “Federal     courts      have     limited    subject     matter

jurisdiction.” Morrison v. Allstate Indem. Co., 228 F.3d

1255, 1260–61 (11th Cir. 2000). Before delving into the merits

of any case, this Court must determine “whether subject-

matter jurisdiction exists, even in the absence of a challenge

from any party.” Arbaugh v. Y&H Corp., 546 U.S. 500, 514

(2006). Indeed, “it is well settled that a federal court is

obligated to inquire into subject matter jurisdiction sua

sponte whenever it may be lacking.” Univ. of S. Ala. v. Am.

Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999). “Without

jurisdiction     the   court   cannot    proceed   at   all   in   any

cause.” Id.

      In removed cases, 28 U.S.C. § 1447(C) specifies: “If at

any time before final judgment it appears that the district

court lacks subject matter jurisdiction, the case shall be

remanded.” “Any doubt as to propriety of removal should be

resolved in favor of remand to state court.” Tauriga Scis.,

Inc. v. ClearTrust, LLC, No. 8:14-cv-2545-T-33TBM, 2014 WL




                                  2
5502709, at *2 (M.D. Fla. Oct. 30, 2014)(citing Butler v.

Polk, 592 F.2d 1293, 1296 (5th Cir. 1979)).

        This action was removed to this Court on the basis of

diversity jurisdiction. (Doc. # 1). When jurisdiction is

premised upon diversity of citizenship, 28 U.S.C. § 1332(a)

requires, among other things, that “the matter in controversy

exceeds the sum or value of $75,000, exclusive of interests

and costs.” If “the jurisdictional amount is not facially

apparent from the complaint, the court should look to the

notice of removal and may require evidence relevant to the

amount in controversy at the time the case was removed.”

Williams v. Best Buy Co., 269 F.3d 1316, 1319 (11th Cir.

2001). When “damages are unspecified, the removing party

bears the burden of establishing the jurisdictional amount by

a preponderance of the evidence.” Lowery v. Ala. Power Co.,

483 F.3d 1184, 1208 (11th Cir. 2007).

        The Complaint does not allege a specific amount of

damages. (Doc. # 1-1 at 1). Instead, Husqvarna relies on

Kinsey’s answers to interrogatories from September 25, 2019,

(Doc.     #   1-6),   and   the   allegations   of   the   Complaint.

Specifically, Husqvarna argues that the amount in controversy

is met because Kinsey’s back pay, front pay, compensatory

damages for emotional distress, attorney’s fees, and punitive


                                   3
damages combined exceed $75,000. (Doc. # 4). The Court is not

convinced     by    Husqvarna’s    calculation           of    the       amount    in

controversy.

        The   Court    does   credit       Husqvarna’s         calculation         of

Kinsey’s back pay, which Kinsey listed in his answers to

interrogatories along with a sufficient explanation of his

calculation up to the date of September 10, 2019 — six weeks

before this case was removed. (Doc. # 1-6 at 7; Doc. # 4).

Thus,     Husqvarna     has    established            that    the    amount       in

controversy is at least $53,021.53 as of the date of removal.

(Doc. # 4 at 2). Yet, this amount falls far short of the

$75,000 threshold.

        As the Court already explained in its Order directing

Husqvarna to file more information, the Court will not include

the $55,000 in front pay Kinsey listed in his answers to

interrogatories in the amount in controversy calculation.

(Doc.     #   3).     This    amount       is   purely        speculative         and

“[s]peculation        regarding   front         pay    cannot       be    used    to

supplement insufficient back pay for the purpose of meeting

the jurisdictional requirement.” Avery v. Wawa, Inc., No.

8:18-cv-403-T-33TGW, 2018 WL 1008443, at *3 (M.D. Fla. Feb.

22, 2018); see also Brown v. Am. Express Co., No. 09-61758-

CIV, 2010 WL 527756, at *5 (S.D. Fla. Feb. 10, 2010)(removing


                                       4
defendant suggested that one year of the plaintiff’s base

salary — $30,010.00 — was reasonable to include in the amount

in controversy analysis, but the court found that to “include

this figure in calculating the amount in controversy would

require    this     Court       to       ‘engage       in      impermissible

speculation’”).

     Regarding attorney’s fees, Husqvarna insists the Court

should assume that Kinsey’s attorney’s fees up to the time of

removal are at least $9,000. (Doc. # 4 at 4). But Husqvarna

is merely speculating and provides no information about the

attorney’s fees Kinsey actually incurred before removal.

Thus, the Court will not include this amount in the amount in

controversy calculation.

     And   the    Complaint     does     not   specify      the    amount   of

compensatory     damages    sought.      While     Kinsey’s       answers   to

interrogatories state that he has been prescribed medication

for anxiety and depression (Doc. # 1-6 at 9), no further

detail on the extent of the emotional distress Kinsey suffered

as a result of the alleged discrimination is provided that

would allow the Court to estimate the compensatory damages.

See Mathew v. S & B Eng’rs and Constr., Ltd., No. 8:08–cv–

1801–T–33TGW,     2009     WL    249931        (M.D.     Fla.      Jan.     30,

2009)(holding     that     plaintiff’s         claim     for      unspecified


                                     5
compensatory damages, her back pay damages of approximately

$66,000, and evidence of her failure to stipulate regarding

the jurisdictional amount were insufficient to establish the

jurisdictional     amount).   And          Husqvarna    has    presented    no

additional evidence regarding Kinsey’s specific emotional

distress or suffering. (Doc. # 4 at 2-3). The Court is not

persuaded   that   the    other   FCRA       cases     cited   by    Husqvarna

establish that Kinsey has actually suffered tens of thousands

of   dollars’ worth      of emotional distress as a result of

Husqvarna’s actions. Cf. Bragg v. Suntrust Bank, No. 8:16-

cv-139-T-33TBM, 2016 WL 836692, at *2 (M.D. Fla. Mar. 4,

2016)(“SunTrust       cites       to        three      prior        employment

discrimination cases in which plaintiffs were awarded damages

in excess of $75,000 for mental anguish, [] but does not

explain why that amount would be awarded in this case.”

(emphasis in original)).

      Because the record is devoid of sufficient allegations

regarding Kinsey’s distress and Husqvarna failed to provide

additional information about his distress, the Court cannot

reasonably determine what amount of compensatory damages

should be included in the amount in controversy. Cf. Golden

v. Dodge-Markham Co., 1 F. Supp. 2d 1360, 1366 (M.D. Fla.

1998)(“Compensatory damages are extremely nebulous. Making a


                                       6
general    blanket    statement      that,     if   Plaintiff         prevails,

compensatory damages could certainly entitle him to thousands

of dollars, does not rise to the levels of proving, by a

preponderance of the evidence, that the amount in controversy

exceeds $75.000.00.”). Therefore, the Court will not include

an amount of compensatory damages in its calculation.

     Finally, concerning punitive damages, Husqvarna again

provides only speculation. Husqvarna argues that $10,000 in

punitive    damages    should   be       included    in    the    amount    in

controversy    calculation.     (Doc.      #   4    at    3).    In    support,

Husqvarna cites to one FCRA case where the district court

held that a “conservative estimate” of $10,000 in punitive

damages should be included in the amount in controversy

calculation. (Id.). But this Court disagrees that it is

appropriate to include $10,000 in punitive damages, given

that Husqvarna has provided no information suggesting that

such award of punitive damages is likely in this case.

Therefore,    an   estimation     of     punitive    damages      is    overly

speculative and will not be included in the Court’s amount in

controversy calculation. But, even if the Court were to add

$10,000 in punitive damages to the $53,021.53 in estimated

back pay up to the time of removal, the amount in controversy

would still be less than $75,000.


                                     7
      In short, the Court is not convinced by a preponderance

of   the   evidence   that   the   amount   in   controversy   exceeds

$75,000. Therefore, Husqvarna has not carried its burden of

establishing this Court’s diversity jurisdiction. The Court,

finding that it lacks subject matter jurisdiction, remands

this case to state court.

      Accordingly, it is now

      ORDERED, ADJUDGED, and DECREED:

      Because the Court lacks subject matter jurisdiction, the

Clerk is directed to REMAND this case to state court and,

thereafter, CLOSE this case.

      DONE and ORDERED in Chambers in Tampa, Florida, this 5th

day of November, 2019.




                                   8
